Exhibit 10.1

August     , 2017

Private & Confidential

[Name]

[Address]

[Address]

Re:         Transaction Bonus Award Agreement

Dear [            ]:

On behalf of The Advisory Board Company (the “Company”), I am pleased to inform
you that, pursuant to the terms of this letter agreement (the “Award
Agreement”), you are eligible to receive a transaction bonus in the form of a
cash payment pursuant to the terms set forth herein (the “Transaction Bonus”).
This Transaction Bonus is intended to recognize your ongoing contributions
toward, and ensure your continued best efforts to ensure optimal corporate
performance through, the consummation of the transactions contemplated by the
Stock and Asset Purchase Agreement, dated [●] [●], 2017, by and between the
Company, Avatar Holdco, LLC and Avatar Purchaser, Inc. (collectively, “Education
Buyer”), pursuant to which the Company will sell its education business to
Education Buyer (the “Education Transaction”) and the Agreement and Plan of
Merger, dated [●] [●], 2017, by and between the Company, OptumInsight, Inc., a
Delaware corporation (“OptumInsight”), and Apollo Merger Sub, Inc., a Delaware
corporation and a wholly owned subsidiary of OptumInsight, pursuant to which
OptumInsight will acquire the Company’s health care business (the “Merger”).

Accordingly, in consideration of the mutual promises and covenants hereinafter
set forth, it is hereby agreed as follows:

1. Transaction Bonus. You will be eligible to receive a Transaction Bonus equal
to [$            ] on the closing date of the Merger (the “Vesting Date”),
subject to your continued employment with the Company or Education Buyer, as
applicable, through the Vesting Date. To the extent earned, the Transaction
Bonus will be payable, less applicable withholding taxes, as soon as practicable
following the Vesting Date and, in any event, no later than five (5) business
days thereafter.

2. Circumstances under which the Transaction Bonus Will Not be Paid. If your
employment with the Company or Education Buyer, as applicable, terminates for
any reason prior to the Vesting Date, you will not receive the Transaction
Bonus; provided, that if you become employed by Education Buyer or an affiliate
thereof in connection with the Education Transaction, you will not be considered
to have terminated employment with the Company for the purposes of the
Transaction Bonus. In addition, this Award Agreement will terminate and be of no
further force and effect, and no Transaction Bonus will be payable hereunder, if
the (i) Board of Directors of the Company determines that the Merger will not be
consummated or (ii) Vesting Date does not occur prior to December 31, 2018.

3. Acknowledgements. By executing this Award Agreement, you hereby agree to
maintain the confidentiality of this Award Agreement and to refrain from
disclosing or making reference to its terms, except (i) as required by law,
(ii) with your accountant or attorney for the sole purposes of obtaining,
respectively, financial or legal advice, or (iii) with your immediate family
members (the parties in clauses (ii) and (iii), “Permissible Parties”);
provided, the Permissible Parties agree to keep the terms and existence of this
Award Agreement confidential.



--------------------------------------------------------------------------------

4. Section 280G. Notwithstanding anything in this Award Agreement to the
contrary, in the event that any payment or benefit received or to be received by
you, whether pursuant to the terms of this Award Agreement or any other plan,
arrangement or agreement (all such payments and benefits being hereinafter
referred to as the “Total Payments”) would be subject, in whole or in part, to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then
the Total Payments will be reduced, but only to the extent that you would retain
a greater amount on an after-tax basis than you would retain absent such
reduction, such that the value of the Total Payments that you are entitled to
receive will be $1 less than the maximum amount which you may receive without
becoming subject to the Excise Tax.

5. No Right of Employment. Neither this Award Agreement, nor any modification
thereof, nor the creation of any fund, trust or account, nor the payment of any
benefits shall be construed as giving you, or any person whomsoever, the right
to be retained in the service of the Company or its subsidiaries. Except to the
extent provided under an employment agreement with the Company, your employment
with the Company is “at-will,” meaning that either you or the Company may
terminate your employment at any time and for any reason.

6. Counterparts. This Award Agreement may be signed in counterparts, each of
which will be deemed to be an original but all of which together will constitute
one and the same instrument.

 

2



--------------------------------------------------------------------------------

We are pleased to be able to provide you with this incentive and look forward to
your active participation during this important time for the Company. If you
accept the terms and conditions of this Award Agreement, please sign one of the
two enclosed copies and return it to the undersigned.

 

Yours sincerely,     [Name]     [Title]    

 

   

 

ACKNOWLEDGED AND AGREED:         

 

Signature:   

 

      Date:   

 

  